Zane, C. J.:
The Continental .Oil Company also intervened in the case of the Central Trust Company of New York v. The Utah Central Railway Co. et al., supra, in which Joseph Goddard was intervener, and the court allowed its claim for supplies to the amount of $1,018.17, and preferred the same to the amount decreed to plaintiff. From so much of the decree as preferred this claim the plaintiff *22also.appealed, and assigns the rendering of it as error. The facts of the oil company’s claim are similar in effect to those of the claim of Goddard in the same case, except that its claim is for necessary supplies used in operating the road.
We regard this appeal as governed by the decision upon the preceding appeal from the allowance and preferment of Goddard’s claim.
The portion of the decree from which this appeal is taken is affirmed.
Barich and Minee, JJ.. concur.